SILVERMAN, Circuit Judge,
concurring:
As I see it, there were two ways to skin this cat. I agree with the majority that the district court could have abstained under Younger v. Harris. However, I also agree with the district judge that the Rooker-Feldman doctrine applies here, i.e., that this § 1983 lawsuit was a transparent attempt by a losing party to obtain federal court review of the California Superior Court’s pendente lite child custody order after unsuccessfully appealing to the California Court of Appeal and the California Supreme Court.
The alleged denial of due process complained of in the federal lawsuit-for which plaintiff sought the setting aside of the California court’s temporary custody order-was inextricably intertwined with the California judicial proceeding that resulted in the order. I agree with Judge Tevrizi-an that under the Rooker-Feldman doctrine, the district court lacked subject matter jurisdiction in the circumstances. Dubinka v. Judges of the Superior Court, 23 F.3d 218 (9th Cir.1994); Worldwide Church of God v. McNair, 805 F.2d 888 (9th Cir.1986).